HARWOOD, Judge.
Under an indictment charging murder in the first degree this appellant was adjudged guilty of murder in the second degree.
We have read this record with care. The •evidence presented by the State was ample in its tendencies to support the verdict and judgment rendered.
The trial court was diligent in its rulings to see that the rights of this accused were fully protected. In no instance where the court’s ruling was invoked do we think any discussion of the point warranted. This for the reason that the rulings were patently correct and directed by principles long settled in the jurisprudence of this State.
The only charge requested was affirmative in nature, and properly refused under the developed evidence.
No brief was filed in appellant’s behalf. We were however greatly assisted in our labors by the very excellent brief filed for the State by the Assistant Attorney General handling this case. He has diligently noted every ruling made in the trial below and supported with appropriate authorities his contentions that no error infected any of these rulings.
This cause is therefore ordered affirmed.
Affirmed.